   8:20-cv-00411-RGK-PRSE Doc # 7 Filed: 10/20/20 Page 1 of 1 - Page ID # 32




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RUSTIN C. HARVEY,

                    Petitioner,                              8:20CV411

      vs.
                                                MEMORANDUM AND ORDER
MICHAEL MYERS,

                    Respondent.


       Petitioner filed a Petition for Writ of Habeas Corpus (filing 1) and a Mot ion
for Leave to Proceed in Forma Pauperis (filing 2). Habeas corpus cases at tacking
the legality of a person’s confinement require the payment of a $5.00 filing fee. 28
U.S.C. § 1914(a). However, after considering Petitioner’s financial status as shown
in the records of this court (see inmate trust account statement at filing 5), leave t o
proceed in forma pauperis will be granted and Petitioner is relieved from paying
the filing fee. See 28 U.S.C. § 1915(a)(1).

       IT IS THEREFORE ORDERED that: Petitioner’s Motion for Leave to
Proceed in Forma Pauperis (filing 2) is granted. The next step in this case is for th e
court to conduct a preliminary review of the habeas corpus petition in accordance
with Rule 4 of the Rules Governing Section 2254 cases. The court will conduct this
review in its normal course of business.

      Dated this 20th day of October, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
